Citation Nr: 0613530	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, 
to include a heart murmur.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
October 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  In an August 2005 decision, the 
Board reopened the above-listed claims, and remanded them for 
additional development and adjudication.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Review of the veteran's service medical records reveals 
August 1983 treatment records, showing a possible aortic 
insufficiency, and a questionable diastolic decrescendo.  The 
veteran reported in October 1985 that these findings were 
concluded to be evidence of a heart murmur.  However, on 
service separation, clinical findings for the heart were 
normal.  Subsequent to service, on VA examinations in October 
1996 and March 2003, no evidence of a heart murmur was found.  
In January 2004, a VA physician reviewed the echocardiogram 
conducted in March 2003, and found that no aortic 
insufficiency existed.  

However, the veteran has submitted an April 2004 billing 
statement from his private physician, Dr. J. J. C., on which 
there is a diagnosis code for "undiagnosed cardiac murmur."  
It cannot be determined from this statement whether or not a 
heart murmur was actually diagnosed, and the last VA opinion 
of record does not appear to have considered its 
significance.  As additional information pertaining to this 
finding is pertinent to the issue on appeal, the Board finds 
that the related records, containing this private physician's 
clinical findings, must be obtained before appellate review 
can proceed.  Additionally, the March 2003 VA examination was 
conducted by a physician's assistant, but not signed by a 
physician.  See Veterans Benefits Administration Adjudication 
Procedure Manual M21-1MR, Part III, subpart iv, ch. 3, 
section D.19.a.  To that end, the examination results are 
almost three years old.  The Court of Appeals for Veterans 
Claims has held that the requirement for evaluation of the 
complete medical history of a veteran's condition operated to 
protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board therefore concludes that an 
additional VA examination is needed to provide an accurate 
picture and history, and the etiology, of any heart murmur 
found.  38 C.F.R. §§ 3.326, 3.327 (2005).

Review of the veteran's service medical records also reveal 
some notations of elevated blood pressure.  Further review of 
the claims file shows that hypertension, as a disorder, was 
first diagnosed in 1996, subsequent to service.  However, the 
opinions as to whether the veteran actually had hypertension 
in service, and as to whether the veteran's hypertension was 
related to service, are flawed on two levels.  The opinion 
was given by a physician's assistant.  Additionally, the 
opinion was given without the benefit of having reviewed the 
veteran's claims file.  An opinion given without first 
considering the objective evidence of record is not probative 
for appellate purposes.  As there are no probative opinions 
as to the relationship between the veteran's hypertension and 
his military service, one must be obtained.  

VA's statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has also asserted that his hypertension may have been 
aggravated by his service-connected anxiety disorder.  
Accordingly, entitlement to service connection for 
hypertension must also be considered on a secondary basis.  
38 C.F.R.  See 38 C.F.R. § 3.310(a) (2005).  Although the RO 
sent the veteran a letter in December 2002, notifying him of 
the pertinent duty to assist provisions, and including the 
criteria for direct service connection, they failed to 
include the specific criteria for secondary service 
connection, with regard to his hypertension, and the evidence 
needed to substantiate a claim based on secondary service 
connection.  This must be accomplished before an appellate 
decision can be made.  

To that end, a July 2003 VA treatment record reveals that on 
the veteran's request, a VA nurse practitioner stated that 
"[a]lthough anxiety is not a cause [of hypertension], it can 
certainly aggravate the condition of hypertensive disease."  
This opinion is also not probative for appellate purposes, 
because it is a general statement, not one made specifically 
based on the facts of the veteran's case, or subsequent to a 
review of the veteran's records.  Accordingly, as no 
probative opinions in the record as to the relationship 
between the veteran's hypertension and his other service-
connected disorders, to include his service-connected anxiety 
disorder, one must be obtained.

Accordingly, the case is remanded to the AMC for the 
following actions:

1.  The AMC must contact the veteran and 
furnish him with a copy of the criteria 
set forth in 38 C.F.R. § 3.310(a) with 
regard to his claim for entitlement to 
service connection for hypertension on a 
secondary basis.

2.  After securing the proper 
authorization, the AMC should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  Specifically, these must 
include the treatment records of the 
veteran's additional records from Dr. J. 
J. C. from April 2003 to the present.  Any 
additional records that are obtained 
should be associated with the veteran's 
claims file.

3.  The AMC must then schedule the veteran 
for a VA heart examination, to be 
conducted by a VA physician (an M.D.), a 
cardiologist if possible.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the examiner.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies, to 
include an echocardiogram and others 
deemed necessary by the examiner, should 
be accomplished.  

Once all tests are accomplished, the VA 
examiner should, taking into account all 
clinical findings as well as the evidence 
of record, offer an opinion as to the 
following:  1) Based on review of the 
veteran's service medical records, did the 
veteran have a heart murmur, or other 
cardiological disorder, in service?  2) 
Does the veteran currently have a heart 
murmur, or any other cardiological 
disorder?  3)  If the veteran currently 
has a heart murmur, or other cardiological 
disorder, is it at least as likely as not 
that the current disorder is related to 
service?  4) Based on review of the 
veteran's service medical records, do the 
high blood pressure readings found in 
service constitute hypertension?  5) Is 
the veteran's current hypertension related 
to service?  6) Is any diagnosed 
hypertension due to, or aggravated by, any 
service-connected disorder, to include the 
veteran's service-connected anxiety 
disorder? 

A complete rationale for all opinions 
should be provided.  

4.  After all the above actions are 
completed, the AMC should readjudicate the 
claims for entitlement to service 
connection for hypertension and for a 
heart disorder, to include a heart murmur.  
If any benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






